Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response and Amendment filed on 12/07/2021; and IDS filed on 12/21/2021 and 06/08/2021.
Claim 17 has been amended.
Claims 18-36 have been added.
Claims 1-16 have been cancelled.
Claims 17-36 are pending in the instant application.
Claims 18-20, 22, 29, 33-34 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of Group III (claim 17; a method of modulating gene expression) and specie elections of “PEG”, “an agent”, “matrix metallo-proteinase (MMP)”, and “metallic” in the reply filed on 12/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Note, it appears Applicant has added additional species for “agent”, such as different types of inhibitory oligonucleotides in separate claims. These species would have been required for election if originally presented. For compact prosecution purposes, the Examiner will exam the first specie, which is siRNA.
	Note, claims 18-20, 22, 29, 33-34 are drawn to non-elected species.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 17 is confusing. For instance, claim 17 at line 4 recites “PEG and/or peptide”; wherein, the broadest reasonable interpretation is either PEG or peptide; however, the “configuration as followed” at line 6, appears to require peptide and PEG. Another example, is the use of three “comprising” in claim 17, wherein at line 4, the oligonucleotide comprising PEG or peptide would only require a PEG or peptide to read on an oligonucleotide. Thus, claim 17 as recited broadly can read as a composition only comprising of a nanoparticle core having a PEG or peptide. 
	Note, withdrawn dependent claim 18 recites a configuration without “oligonucleotide” and replaced with a “spacer”, wherein independent claim 17 requires an oligonucleotide. This makes the configuration in claim 17, even more confusing.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 21, 23-28, 30-32, 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MIRKIN et al (US 2012/0283316; hereinafter “MIRKIN1”) as incorporated with MIRKIN et al (US 2009/0209629; hereinafter MIRKIN2). 
	Applicant’s claims are directed to a method of modulating gene expression comprising of administering to a cell, a composition comprising of: a nanoparticle have an oligonucleotide functionalized thereto, wherein the oligonucleotide comprises PEG or a peptide.

MIRKEN2, which is incorporated in MIRKIN1, teaches methods for regulating gene expression (see abstract), using nanoparticles functionalized with oligonucleotides (see abstract), wherein oligonucleotides contemplated for attachment to a nanoparticle include those which modulate expression of a gene product (see [0057]), such as siRNA oligonucleotides (see [0057]; [0062]). Thus, it would have been obvious to use siRNA for modulating gene expression.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 21, 23-28, 30-32, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRKIN et al (US 2012/0283316; hereinafter “MIRKIN1”) as incorporated with MIRKIN et al (US 2009/0209629; hereinafter MIRKIN2) in view of BHATIA et al (US 2009/0246142).


	BHATIA teaches the prior art had known of using cleavable peptide, such as MMP, such as MMP-2, MMP-7, etc., which has amino sequence of PLGLAG (see [0162]) for linking PEG (see Fig. 1A and [0159]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate MMP-2 with a sequence of PLGLAG. The person of ordinary skill in the art would have been motivated to make those modifications, because and reasonably would have expected success because these are commonly used MMP in the prior art.
The references do not specifically teach adding the ingredients in the density amount of PEG as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as increased bioactive and decrease adverse reaction.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618